DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive because it is too generic.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (EP 1,424,542) in view of Mosher et al (US # 4,534,428) or Omi et al (US # 4,780,830). As noted in the extended European search report (filed 22 February 2021), the Ishida reference discloses a combination weighing device (Fig. 1) comprising a conveying unit (2, 3, 5) configured to convey articles supplied from an outside; a controller (8) configured to perform combination weighing of the articles conveyed by the conveying unit (¶ 0020); and an interface (12,13) configured to receive an input of information from an operator (¶ 0019), wherein the controller (8) has a first operation mode including a first control parameter (¶¶ 0041-0041) that defines a conveying operation of the conveying unit, the first control parameter being automatically set in the combination weighing device (the weighing device sets the control parameter Pr), and a second operation mode including a second control parameter (¶¶ 0056 & 0058-0059) that defines the conveying operation of the conveying unit, when the interface receives an input of the information during an operation of the conveying unit in the first operation mode, the controller makes a transition from the first operation mode to the second operation mode, and controls the operation of the conveying unit using the second control parameter (¶¶ 0056 & 0058-0059). Its unclear from the Ishida reference if the second control parameter could be set based on the information input from the interface. However, the operator interface exists for a reason, and the Mosher reference discloses (Col. 5, ll. 6-9) that the control parameters of a combinational weighing machine can be set from manual input from the operator interface, as well as the Omi reference (Abs.), and would be an obvious design choice to program the controller of Ishida with a manual override that would allow an operator to set the control parameters of the machine if the operator determined that the automatic controls were not providing the desired performance (otherwise why have a human operator?). 
	Claim 2 seems to be unnecessary as it is simply stating a truism.
	Claim 3, as best understood, seems to be claiming that the controller automatically switches from a second control parameter back to a first control parameter when a the amount of material being conveyed in a second mode is within of certain threshold of material that would be conveyed if the machine was being operated in the first mode; this would seem to be a common sense modification to make to the control program to save energy if the same amount of material was being conveyed no matter what strong or how long the conveyor was being operated at; See Mosher, column 5, lines 39-52.
	With respect to claim 4, this is how the driving parameters of the conveyors are set; See Mosher, column 6, lines 24-64.
	With respect to claim 5, Ishida has a dispersion feeder (3) and radiation feeders (5), as most combinational weighers do.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (EP 1,424,542) in view of Mosher et al (US # 4,534,428) or Omi et al (US # 4,780,830), as applied to claims 1-5 above, and further in view of Baranowski (US PGPub # 2004/0007444). Varying conveying speed of articles being dispensed by varying the rotational speed or the vibration of the dispersion feeder was known as shown by the example of Baranowski (¶¶ 0052-0054), and it would have been obvious to modify the control program of Ishida to control this parameter motivated by its known suitability for its intended use.
With respect to claim 7, the radiation feeders of a standard combinational weigher are either vibrational trays for dispensing lose articles, as shown in Ishida (¶ 0026), which are driven by coil units1, or else they are screw feeders for conveying sticky articles2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 0031 of US PGPub # 2001/0020553 (Tamai et al.)
        2 See Figures 2A & 2B of CN 103534171 (Cabinplant), for example.